DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an abstract idea without significantly more. 
Applicant’s claim language qualifies as being an abstract idea under the two prong analysis, wherein prong one is met by reciting a judicial exception in the form of an abstract idea, “a state…determined by means of a model in a manner dependent on pressure differences…wherein, in the model, a substance quantity flow NV which characterizes the gaseous flow between two adjacent column stages of said multiple column stages is given by NV·RV = CV·Δ pv, and a substance quantity flow NL which characterizes the liquid flow between two column stages is given by NL·RL = CL·Δ pL” falls under the Mathematical Concept, as a “Mathematical calculation (“A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. A claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) and Mental Process groupings of the abstract ideas discussed in MPEP 2106.04(a)(2), since the abstract idea of “determining a state" can be performed in the human mind, or by a human using a pen and paper" and meets the criteria wherein “the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.”.
This judicial exception is not integrated into a practical application because the mere recitation, “operating the distillation column using the determined state of the distillation column” does not result in the claim, as a whole, amounting to significantly more than the identified judicial exception because the additional element is no more than well-understood, routine, convention activity.  Note that controlling a distillation column using a model of the state of the column is clearly widely prevalent in the distillation industry (see the prior art cited in the office action dated 8/3/22) (see MPEP 2106.05(d)).  Additionally, it is further considered that the additional element is also judged to be insignificant extra-solution activity as operating a column is well known (see the prior art above), is insignificant since columns are always operated using a state of the column and cannot be successfully operated without the thermophysical state of the fluid in the column being known (gas and liquid being both present therein)(see MPEP 2106.05(g)).  Lastly, it is considered that the application recitation amounts to a general linking of the use of a judicial exception to the particular technological field of distillation because operating the distillation column using a determined state of the fluid in the column adds nothing to what is already always done with a distillation column is operated and the language merely applies the abstract act of calculation to the general field of use (see MPEP 2106.05(h)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-16 are rejected for at least being dependent on claim 1.
In regard to claim 1, the recitation, “between adjacent column stages” in lines 5-6 and elsewhere throughout the claim, in combination with the recitations, “two adjacent column stages” later in the claim create ambiguity and indefinite claim scope since it is not clear if these are same stages or different stages.  It appears that the most consistent repair of this inconsistency is to amend all of the recitations of adjacent column stages to --two adjacent column stages--. 
In regard to claim 2, the recitation, “the adjacent column stages” is not consistent with the previous recitation of the two adjacent column stages.
The recitation, “a gaseous or a liquid flow” is indefinite since claim 1 already recited a gaseous flow and a liquid flow and it is unclear if these are different or the same flows being referenced. 
In regard to claim 7, 15, the recitation, “unsteady conservation of mass and energy and quasi-steady conservation of momentum are used for modelling flow processes” is indefinite as there is no way to discern what steps this requires and there is no way to determine what is and is not unsteady conservation.  The disclosure appears to indicate that mass and energy are conserved and there is no description of how mass and energy would be “unsteady” and no way to determine what this or what quasi-steady conservation entails.
In regard to claim 4, the recitation, “the adjacent column stages” is unclear if this references the “two adjacent column stages” or some others.
In regard to claim 5, the recitation, “each column stage” is unclear if this references the two adjacent column stages or some others.
In regard to claim 11, the recitation, “a method” is indefinite as it is not clear that this references “the method” of claim 1.
In regard to claim 12, the recitation, “a method” is indefinite as it is not clear that this references “the method” of claim 1.
In regard to claim 13, the recitation, “a computer program” is indefinite as it is not clear that this references “the computer program” of claim 12.
In regard to claim 14, the recitation, “a computing unit” is indefinite as it is not clear that this references “the computing unit” of claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
November 18, 2022